Citation Nr: 9914377	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to March 
1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1998 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for cardiovascular disease.



FINDINGS OF FACT

1. The veteran was evaluated for high blood pressure during 
service, but no disease was found, and his symptoms were 
acute and transitory, and resolved without residual 
disability.

2. Cardiovascular disease was first present many years after 
service, and there is no competent medical evidence 
showing that it is related in any way to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for cardiovascular 
disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  As 
will be explained below, the veteran has not submitted 
competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records show that the veteran was 
afforded an electrocardiogram in July 1974.  It was 
interpreted as being within normal limits.  On a report of 
medical history in conjunction with the separation 
examination in March 1975, it was reported that the veteran 
had high blood pressure in July 1974.  It was noted that he 
had been evaluated, with no disease found.  No treatment was 
required, and there were no complications or sequelae.  On 
the discharge examination in March 1975, the heart and 
vascular system were normal.  A chest X-ray study revealed 
that the heart was normal.  Blood pressure was 120/74.

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in November 1997.  A history of hypertension 
was noted.  It was also reported that he had an aortic valve 
replacement in March 1995, and that his symptoms at that time 
were shortness of breath, syncope and generalized fatigue.  
Following an examination, the assessments were history of 
aortic valve dysfunction, status post aortic valve 
replacement, with no symptoms related to congestive heart 
failure; mitral regurgitation; and hypertension, adequately 
controlled.  

In a letter received in May 1998, a pharmacist stated that he 
had been the veteran's personal friend for many years.  He 
noted that the veteran became ill in 1976, and came to him to 
have his prescriptions filled.  The pharmacist stated that 
the veteran had been advised by his physician to not take 
medication with "pseudoephridrine" due to a heart 
condition.  

In a statement received in May 1998, a friend of the veteran 
wrote that she had been playing tennis with him in February 
1976, and that she had to call 911 because he was not feeling 
well.  The veteran was hospitalized at the Florida Medical 
Center, and was informed by a physician to limit his 
exercise, monitor his diet and not engage in anything that 
would stress his heart.  She added that she accompanied the 
veteran on a few occasions on visits to the physician and 
that he said the veteran's illness was due to a heart murmur.

In May 1998, the veteran's mother stated that he had a birth 
defect, which various doctors detected as a heart murmur.  
She stated that she recalled writing notes that the veteran 
was not to "physically overdue in Physical Education."  She 
also noted that the veteran was hospitalized in February 1976 
for a heart problem.  

In a statement received in 1998, it was reported by the 
Florida Medical Center that it had no records dating back to 
1976.  

Another medical facility noted in a statement received in 
1998 that it was unable to locate an electrocardiogram report 
from 1976 which the veteran had requested.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991), 1113; 38 C.F.R. §§ 3.307, 
3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

In essence, the veteran argues that he had a preexisting 
heart disability which increased in severity during service.  
He asserts that he experienced shortness of breath and 
fatigue during physical training during service and that he 
was excused from several marches.  The fact remains, however, 
that there is no competent medical evidence which establishes 
that the veteran had any cardiovascular disease prior to 
service.  The only indications of this allegation are 
contained in the veteran's hearing testimony and a statement 
from his mother.  Since neither the veteran nor his mother is 
a medical expert, they are not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Although it is true that he was evaluated for an episode of 
high blood pressure while in service, the record clearly 
documents that no disease was found, and the discharge 
examination revealed no abnormalities.  Even if it is assumed 
that the evaluation in service represented treatment of a 
preexisting condition, the Board notes that the Court has 
held that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The veteran claims that 
he was hospitalized for heart problems in February 1976 after 
passing out while playing tennis.  Attempts to obtain any 
records were unsuccessful, as the medical center indicated 
that it did not have records from that time.  When he was 
examined by the VA in November 1997, the veteran related that 
he underwent an aortic valve replacement in 1995, some 25 
years after his separation from service.  This record 
certainly does not support his claim that a heart disability 
was aggravated by service, nor prove that any current 
cardiovascular disease is related to service. 

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has cardiovascular disease which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.


ORDER

Service connection for cardiovascular disease is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 


